Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 1 of 10 PageID #: 1732




                            Attachment A

                                   [SEALED]
     Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 2 of 10 PageID #: 1733


                                                                                         1
                                           sealed and confidential

                 1                        IN THE UNITED STATES DISTRICT COURT

                 2                        IN AND FOR THE DISTRICT OF DELAWARE

                 3                                               - - -
                      XCOAL ENERGY & RESOURCES,                               :   CIVIL ACTION
                 4                                                            :
                                     Plaintiff,                               :
                 5    v                                                       :
                                                                              :
                 6    BLUESTONE ENERGY SALES CORPORATION,                     :
                      SOUTHERN COAL CORPORATION, and                          :
                 7    JAMES G. JUSTICE, II,                                   :   NO. 18-819-LPS

                 8                   Defendants.
                                                                 - - -
                 9
                                                 Wilmington, Delaware
                 10                            Tuesday, August 25, 2020
                                    Sidebar Conference Bench Trial - Volume A
                 11
                                                                 - - -
                 12
                      BEFORE:             HONORABLE LEONARD P. STARK, Chief Judge
                 13
                                                                 - - -
                 14       APPEARANCES:

                 15
                                     BUCHANAN INGERSOLL & ROONEY, PC
                 16                  BY: GEOFFREY G. GRIVNER, ESQ.

                 17                       and

                 18                  BUCHANAN INGERSOLL & ROONEY, PC
                                     BY: KEVIN P. LUCAS, ESQ., and
                 19                       DANIEL C. GARFINKEL, ESQ.
                                          (Pittsburgh, Pennsylvania)
                 20
                                                  Counsel for Plaintiff
                 21

                 22
                      Valerie J. Gunning                          Brian P. Gaffigan
                 23   Official Court Reporter                     Official Court Reporter

                 24

                 25




1 of 14 sheets                               Page 1 to 1 of 30                          08/25/2020 01:31:14 PM
                                                             2
                   sealed and confidential                                                                                               4
 1
     Case 1:18-cv-00819-LPS
     APPEARANCES: (Continued)
                                         Document 114-1 Filed 08/27/20 Page 3 of 10 PageID #: 1734
                                                                                                     sealed and confidential
 2                                                                           1   further obligations to turn a letter that I have received
             POTTER ANDERSON & CORROON, LLP
 3           BY: JOHN A. SENSING, ESQ.                                       2   over to the Federal Bureau of Investigation and the U.S.

 4              and                                                          3   Attorney in Pittsburgh.

                                                                             4                This morning, I arrived -- I received this
 5           THE GETTY LAW GROUP, PLLC
             BY: RICHARD A. GETTY, ESQ., and                                 5   literally as I walked in here. My secretary was off
 6              DANIELLE HARLAN, ESQ.
                (Lexington, Kentucky)                                        6   yesterday. I gave her the day off because we had worked so
 7
                     Counsel for Defendants                                  7   hard. But she came to the office this morning, and there
 8
                                                                             8   is a letter addressed to me dated August 14th and it was
 9                                                                           9   mailed on August 19th in Pittsburgh. It was mailed to our
10                                                                          10   old office address, which probably explains why it just

11                                                                          11   arrived at our new office, you know, yesterday. But my

12                                                                          12   secretary Kelly came in, opened it, and immediately got it

                                                                            13   here to us in Roanoke.
13
                                                                            14                So I literally read it as I walked into the room
14
                                                                            15   shortly before the opening statements.
15
                                                                            16                But it's a letter to me, and it's from a
16
                                                                            17   person who says they want to share information concerning
17                                                                          18   the lawsuit between Bluestone and Xcoal. They say they are
18                                                                          19   associated with Xcoal and that the information comes from

19                                                                          20   that association.

20                                                                          21                The letter goes on to say, and I'd like to get

                                                                            22   it -- I feel like I'm obligated to provide it to the Court,
21
                                                                            23   but I'll outline it for you while we're speaking.
22
23                     - oOo -                                              24                It says that during the mediation from the
24                PROCEEDINGS
25           (Virtual sidebar conference.)                                  25   previous lawsuit, "Mr. Ernie Thrasher was afraid of a court

                                                             3                                                                           5

                         sealed and confidential                                                     sealed and confidential

 1               THE COURT: I can see Mr. Lucas and Mr. Grivner.             1   ruling and" --

 2               Any of you, and Mr. --                                      2                MR. LUCAS: May I interrupt? I think, actually,

 3               MR. LUCAS: Mr. Garfinkel, Your Honor.                       3   I would like this on the record.

 4               THE COURT: I see Mr. Garfinkel.                             4                THE COURT: Well, you mean in public?

 5               And there's Mr. Getty.                                      5                MR. LUCAS: No, no, not a public record. I

 6               I don't know if my court reporter is here. I'm              6   would like it on a transcript from the court reporter.

 7   seeing five participants.                                               7                THE COURT: Right. The court reporter is taking

 8               THE COURT REPORTER: Yes, I'm here, sir.                     8   this down.

 9               THE COURT: Okay. Wonderful.                                 9                MR. LUCAS: Oh, he is? I'm sorry. I

10               Marco, are you there?                                      10   misunderstood. I thought you said he wasn't.

11               MR. LUCAS: Your Honor, I believe he indicated              11                I apologize, Your Honor.

12   to us before that he would not be in the sidebar.                      12                THE COURT: Mr. Gaffigan, you are there; right?

13               THE COURT: Okay. That's fine. I'm                          13                THE COURT REPORTER: Yes, Your Honor; and I have

14   comfortable, if you are, that the folks who are here are               14   taken everything down.

15   those that I just listed as well as my court reporter                  15                THE COURT: All right. We'll continue then.

16   listening in.                                                          16                Mr. Getty, you may proceed.

17               If you are comfortable with that, Mr. Getty, you           17                MR. GETTY: Thank you, Your Honor.

18   can proceed.                                                           18                "Mr. Thrasher was afraid of the court ruling

19               MR. GETTY: Yes, that's fine, Your Honor.                   19   and planned a method to have a guarantee by Governor

20               I need to bring to your attention, to the                  20   Justice then cause a default by Bluestone. In July 2017,

21   Court's attention, something that in 46 years of practicing            21   Mr. Thrasher's comments were to have an agreement with a

22   law I have never experienced. It's really quite serious,               22   guarantee by Governor Justice. The coal sales agreement

23   and I feel like I am professionally, ethically obligated               23   has a guarantee by Governor Justice capped at 10 million.

24   to bring it to the Court's attention.                                  24   Mr. Thrasher was elated. His plan was to force Bluestone to

25               I also am sitting here wondering whether I have            25   default and collect the money from Governor Justice. Any

08/25/2020 01:31:14 PM                                            Page 2 to 5 of 30                                                        2 of 14 sheets
                                                              6                                                                           8
     Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 4 of 10 PageID #: 1735
                          sealed and confidential                                                      sealed and confidential
 1    additional damages would be an extra benefit. His plan                   1   should send it to me, and, of course, to Mr. Lucas. So ask
 2    was to cause default by delayed coal shipments, withhold                 2   your staff somehow to find a secure way to do that. And
 3    payments, and extract penalties from Bluestone.                          3   eventually it will need to end up as a sealed document in
 4                  "Ask their expert witness Pain --" in parens,              4   our record.
 5    it's spelled P-A-I-N. His name is actually P-A-Y-N-E.)                   5                 I'm not hearing what it is, if anything, you are
 6    "Ask their expert witness Pain about delayed payments.                   6   asking for in terms of relief in connection with the trial
 7    Thrasher has not paid him.                                               7   that we're in the midst of.
 8                  "The coal penalties from lab results were false.           8                 MR. GETTY: Well, you know, honestly, Judge, I'm
 9    Xcoal has someone inside SGS and Standard Lab. Charleston,               9   sitting here baffled as to what needs to be done. Obviously,
10    West Virginia is dependent on the coal" -- "Xcoal business.            10    I feel like we, we should be able to investigate this. You
11                  "On previous trains, Rick Taylor directed the            11    know, it could be significant. I mean, I can't imagine
12    lab to obtain fault results.                                           12    anything more significant.
13                  "E. Thrasher has not offered a position" --              13                  THE COURT: Okay. All right.
14    "was not offered a position at AMCI because of lawsuits and            14                  MS. HARLAN: If I may, Your Honor? I apologize.
15    reputation of false lab reports, slow pay, rejected coal.              15    This is Danielle Harlan. If you could advise which
16    He continued these practices at Xcoal.                                 16    (inaudible, and muffled) --
17                  "Xcoal is a major shipper on Norfolk                     17                  THE COURT REPORTER: Your Honor, I cannot hear
18    Southern" -- NS, but I assume it's Norfolk Southern --                 18    her.
19    "and receives favored treatment, including special rates.              19                  THE COURT: Okay. I missed --
20                  "Mr. Thrasher screws everyone including                  20                  MR. LUCAS: Your Honor, may I be heard on this?
21    employees, his family, and three others do well, the rest              21                  THE COURT: Yes.
22    suffer.                                                                22                  MS. HARLAN: I forgot I have --
23                  "Xcoal -- Signed, Xcoal whistleblower."                  23                  MR. LUCAS: People start sending things that I
24                  The letter is obviously written by someone who           24    haven't seen, so I keep quiet --
25    has personal or inside knowledge of this litigation and                25                  THE COURT: Yes. I want to make sure that we're

                                                              7                                                                           9
                          sealed and confidential                                                      sealed and confidential
 1    Mr. Thrasher and Mr. Thrasher's conduct.                                 1   getting a clear record.
 2                  I was stunned when I read it. I've got to be               2                 MS. HARLAN: I had my mask on. I apologize.
 3    honest with you. I'm sitting here stunned again.                         3                 THE COURT: That's okay. It's Ms. Harlan; is
 4                  You know, I feel I'm ethically obligated to                4   that right.
 5    provide it to the Court and I feel like I've got to, you                 5                 MS. HARLAN: Yes, Your Honor.
 6    know, turn it over to the law enforcement officials at                   6                 THE COURT: And you were asking for an e-mail
 7    this point.                                                              7   address; is that right?
 8                  It basically -- it basically tracks and confirms           8                 MS. HARLAN: That's correct, Your Honor.
 9    some of what we have believed and, you know, hope to intend              9                 THE COURT: Okay. Let's come back to that.
10    to prove in this litigation. But I got to be honest with               10    But thank you for raising the question.
11    you, Judge, I -- the letter has left me almost speechless.             11                  Mr. Lucas, yes, you may be heard.
12    I, you know, I never, never anticipated that anything like             12                  MR. LUCAS: Your Honor, I know nothing about
13    this would happen. And I have been doing this stuff, you               13    this. I want to raise a preliminary issue, though.
14    know, four more years will be 50 years, if I can last that             14                  Before this sidebar was taking place, I asked
15    long.                                                                  15    Mr. Getty, is there anything he and I needed to talk about
16                  But -- so I -- you know, I would like to send            16    in advance of the sidebar, and he decline to say we should
17    it to the Court and have it sealed and be a part of -- I               17    have some discussion.
18    guess part of this record. And I don't know what the Court,            18                  So I'm now confronted with a letter whose
19    you know -- you know, the Court may feel -- the Court has              19    authenticity source is totally unknown at this point, with
20    obligations here in connection with this.                              20    statements being made by Mr. Getty in a nonjury trial to
21                  But I felt like I couldn't, you know, I could            21    the Court about matters that in my mind shouldn't have been
22    not, I could not wait. So I waited until after the                     22    said to the Court in a nonjury case.
23    openings, and I felt I had to bring it to the Court's                  23                  Now, I don't know what I would think what the
24    attention as soon as possible.                                         24    proper procedure would be. I mean, this is obviously
25                  THE COURT: All right. Certainly I think you              25    something he's saying he didn't know about. It's certainly
3 of 14 sheets                                                      Page 6 to 9 of 30                                            08/25/2020 01:31:14 PM
                                                               10                                                                           12
     Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 5 of 10 PageID #: 1736
                         sealed and confidential                                                         sealed and confidential

 1   something I don't know about.                                              1   move forward.

 2                 But this has me really concerned now. This                   2                  MR. LUCAS: Well, Your Honor, I -- excuse me. I

 3   idea that we're going to start sending around some document                3   didn't mean to cut you off. I apologize.

 4   who we don't know anything about the authenticity or the                   4                  THE COURT: No, I was done. Go ahead.

 5   author and sending it to you after you have already been                   5                  MR. LUCAS: I have a specific interim request.

 6   told these things, which perhaps as the fact-finder in this                6            No. 1, yes, I would like to see the document.

 7   case you should not have been told, I think raises some                    7                  Yes, I would like to have the opportunity to

 8   serious issues that I would like some time and opportunity                 8   consider it.

 9   to think about.                                                            9                  And then I would like to have the opportunity

10                 You mentioned the question, like, what would be            10    to consider whether I want to make any further requests to

11   the -- what would be the relief or whatever that might be                11    the Court after having the chance to take a look at it.

12   needed. I don't know what that is, Your Honor. But I don't               12                   I'm not arguing at all, Your Honor, by the

13   know enough right now to even know whether an adjournment                13    way, about whether the document would be placed under seal

14   would be appropriate.                                                    14    or something to record what it is. The problem is the

15                 Like I said, I haven't seen the letter. I                  15    entire document has been read at this point in time.

16   don't know anything about this letter. But it -- I will say              16                   And so I would like to -- like I said, I would

17   without, you know -- and I don't want to -- I'm not playing              17    like to see it, have an opportunity to react to it myself,

18   games here. I am deeply troubled by this information being               18    and then see if I have the specific request to make to the

19   provided under those circumstances with me not being advised             19    Court or not.

20   in advance to the fact-finder in the course of a trial.                  20                   And I would ask the Court's indulgence on that.

21                 THE COURT: Okay. Well, a couple things.                    21                   THE COURT: Okay. Well, we'll certainly -- if

22                 I do want to hear in a minute from Mr. Getty why           22    Ms. Harlan is still on the line, if you have an e-mail or

23   he refused, evidently, your request to have a heads-up as to             23    something -- Mr. Lucas, does she know how --

24   what the purpose of the sidebar was.                                     24                   MR. LUCAS: Yes, she has my e-mail address, Your

25                 My goal or instinctive thought that Mr. Getty              25    Honor.

                                                               11                                                                           13

                         sealed and confidential                                                         sealed and confidential

 1   should share the letter was principally for your benefit and               1                  THE COURT: So I would direct that that be

 2   not for mine. And, frankly, let's say I'm amending what I                  2   shared with Mr. Lucas just as soon as possible, probably

 3   said.                                                                      3   while we're talking.

 4                 Eventually I do think, which eventually could                4                  MS. HARLAN: I'll send it right now, Your

 5   be post-trial, but eventually the letter needs to get in                   5   Honor.

 6   the record, not necessarily the official trial record, but                 6                  THE COURT: Thank you very much.

 7   needs to be to be in our docket somewhere given that this                  7                  And so I think soon we'll just take another

 8   sidebar is occurring and won't make any sense ultimately to                8   recess and then I'll ask when you are ready to talk

 9   anybody who reviews this record if they don't get to see                   9   further.

10   the letter.                                                              10                   MR. GETTY: Your Honor, I guess I owe an apology

11                 But my principal goal right now is, I do think,            11    to Kevin. We've had a really wonderful, professional,

12   Mr. Lucas, you should have a chance to see the letter just               12    highly ethical relationship.

13   as soon as you want to see it. I'm prepared to take at                   13                   I -- you know, I just, I have been so stunned

14   least a short recess if that is necessary in order for you               14    by this that I just thought, let's just get to court and

15   to get it and look at it.                                                15    get it out all at once. I mean, in hindsight, I probably

16                 But at this point, I have a trial and presumably           16    should have told him something about it. And for that, I

17   everybody is ready for a trial, and you all took whatever                17    apologize.

18   discovery you took. I'm confident that I will not be                     18                   There was -- you know, I just, I may be a little

19   improperly tainted in any way by what has occurred in this               19    rattled by this. Even after all the years of practice, I

20   sidebar, and so far no one has asked me to do anything.                  20    have never experienced anything like this. And I do, I do

21                 And so I'm prepared to proceed with trial and              21    think that we need to take some time to digest this, and

22   you will all, you know, presumably have a chance to ask me               22    then perhaps Kevin and I can talk, talk before we get back

23   to do whatever you want me to do after you've had more time              23    on the record with you. I think we -- I think we both have

24   to think about this new development.                                     24    a duty to investigate this matter, and, you know, I think we

25                 So absent any specific request, we're going to             25    really need to talk to each other about what we're going to

08/25/2020 01:31:14 PM                                              Page 10 to 13 of 30                                                      4 of 14 sheets
                                                            14                                                                            16
     Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 6 of 10 PageID #: 1737
                        sealed and confidential                                                        sealed and confidential
 1    do. Because I'm, I'm at a loss.                                         1                (Lunch recess taken.)
 2                THE COURT: Okay. I'm going to propose that                  2                *   *      *
 3    assuming Mr. Lucas has the letter now or gets it                        3                Afternoon Proceedings, 12:07 p.m.
 4    momentarily, that we meet again in an hour, at 12:00                    4                MR. HEIM: Hello, Your Honor. Should we go
 5    o'clock.                                                                5   straight to the breakout room?
 6                But in the meantime, Mr. Lucas, of course you               6                THE COURT: Yes. Let's go to the sidebar.
 7    will want to do whatever you do with the letter, but I do               7   Thank you.
 8    want you both to meet and confer principally with the focus             8                (Sidebar conference continued.)
 9    on what is it, if anything, you want me to do now other                 9                MR. HEIM: You have a popup on your screen.
10    than have Mr. Lucas call his first witness and move on.               10    Click on that.
11    And then if there's more you think you need from me, to be            11                 THE COURT: Okay. Can you all hear me?
12    prepared to discuss that when we return.                              12                 MR. LUCAS: Yes, Your Honor.
13                Any question about that, Mr. Getty?                       13                 MR. GETTY: Yes, Your Honor.
14                MR. GETTY: No, Your Honor. I would ask just               14                 THE COURT: All right. I believe that we are in
15    that -- we're getting some feedback here. I don't know                15    the sidebar.
16    what --                                                               16                 Mr. Gaffigan, court reporter, you're there.
17                THE COURT: Yes, that just started near the end            17    Correct?
18    of the last time you talked, at least from my perception.             18                 THE COURT REPORTER: Yes, Your Honor.
19    Maybe you can work with your folks a little bit in the next           19                 THE COURT: Okay. Marco, you're welcome to stay
20    hour and figure out.                                                  20    with us, make sure that this technically goes well.
21                MR. GETTY: We made our technical person leave             21                 All right. Let me start with Mr. Lucas. I
22    the room, but I'll get him to work on it.                             22    trust you received and reviewed the letter. Can you confirm
23                So if Kevin calls me after he has time to                 23    that and let me know what your position is as to what, if
24    digest this so we can talk before we reconvene, I'd                   24    anything, I need to do at this point.
25    appreciate it.                                                        25                 MR. LUCAS: Your Honor, I have received the

                                                            15                                                                            17
                        sealed and confidential                                                        sealed and confidential
 1                THE COURT: I'm sure he will do that.                        1   letter and the photocopy of the letter and photocopy of the
 2                Mr. Lucas, any questions?                                   2   face of the envelope. I have received that.
 3                MR. LUCAS: No, just if I could ask this.                    3                I feel like I'm in a really -- I just want to
 4                Is there any possibility after the Court --                 4   be straightforward about this, in a really awkward and
 5    after we reconnect here, that Mr. Getty and I could stay                5   difficult position at this point in terms of an ability to
 6    on this connection so we could talk? I just have a few                  6   consider the implications, the strategic implications of
 7    preliminary questions just to ask him.                                  7   this and to provide my client with the best representation I
 8                THE COURT: I believe you can do that, and I --              8   can under the circumstances. If I could explain that a
 9    I certainly will be leaving, and I can direct that all of my            9   little bit, Your Honor, so you just understand where I'm
10    staff people working with me get off as well.                         10    coming from.
11                MR. LUCAS: I just think it would be helpful so            11                 I have a client basically that thinks this is a
12    we don't miss each other. You want us back in an hour, so I           12    ploy and that we should just move forward, and I feel I have
13    would like just a few preliminary questions.                          13    an obligation, and I don't want to send, and certainly it's
14                MR. GETTY: One other thing, if I could add for            14    not fair and it would not be appropriate, send some sort of
15    the Court's benefit and Kevin's also, I have instructed my            15    signal that somehow this causes the plaintiffs to pull back
16    secretary to take this and place it, the original, in its             16    in any way, shape or form, but as counsel, I really would
17    sealed envelope and to place it in the vault.                         17    like to consider the strategic implications of this, and I
18                THE COURT: Okay.                                          18    really don't feel that I've had an opportunity to do this.
19                MR. GETTY: So that ...                                    19    Had this issue come up in the context of a private
20                THE COURT: All right. Thank you.                          20    discussion between counsel where we could deal with this in
21                So you two stay on. I will be in a recess, and            21    advance, that's one thing, and I certainly appreciate Your
22    we will meet up with you again at noon.                               22    Honor's comment. I genuinely we do. You said before, you
23                MR. LUCAS: Thank you, Your Honor.                         23    know, you can -- I can't remember your exact language, Your
24                MR. GETTY: Thank you.                                     24    Honor, but you could put things like this aside.
25                THE COURT: Thank you.                                     25                 But it seemed to me for me personally, it would
5 of 14 sheets                                                    Page 14 to 17 of 30                                            08/25/2020 01:31:14 PM
                                                           18                                                                          20
     Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 7 of 10 PageID #: 1738
                         sealed and confidential                                                    sealed and confidential
 1   take some time to kind of consider the implications, the                 1   that.
 2   trial implications, all right, because not this idea oh, no,             2              I've spent the last hour running around, getting
 3   something is terrible here, but consider those type of                   3   the letter, getting the client, talking about the options,
 4   things.                                                                  4   and Mr. Getty and I did have a moment to briefly discuss the
 5                The letter itself addresses all three of my                 5   alternatives, but I really don't. And I know that's not an
 6   witnesses, so it's not just the letter. It does that. As                 6   adequate response for Your Honor, believe me. I want to be
 7   I said, the client itself wants to go forward and believes               7   responsive to you, but, like I said, I'm concerned about
 8   that if they don't, that somehow circumstances would suggest             8   sending a wrong signal, a signal that would be not justified
 9   that there's some credibility or some validity or that the               9   under the circumstances to anyone, but now I have a
10   letter is authentic and comes from someone who it purports             10    situation with a record and not just with you, Your Honor.
11   to come from. That's a real difficult situation to be in,              11    I have a potential appellate record down the road.
12   Your Honor.                                                            12               There are things on this record should not be on
13                THE COURT: All right. We lost one -- I                    13    this record. It should never have come up the way it came
14   don't mean by lost, but I no longer can see your client,               14    up, and I don't mean that, and Mr. Getty has told me that
15   Mr. Garfinkel.                                                         15    he -- he told you that, you know, he was taken by surprise.
16                You were still there, Mr. Garfinkel; correct?             16    So I'm not suggesting something other than that along those
17                MR. GARFINKEL: That is correct.                           17    lines, but it's there. It's now there. It's in my mind a
18                THE COURT: Okay. Fine. I'm sorry about that,              18    serious matter for counsel to be figuring out how he best
19   Mr. Lucas.                                                             19    represents his client.
20                So where does that leave you? Are you making              20               I wish I could do better. I've been doing this
21   any particular request?                                                21    for 42 years, Your Honor. I'm sure you're sick of hearing
22                MR. LUCAS: At this point, no. I mean, I need              22    from people that have been practicing too long. But the
23   to, I need to talk with my client and see what they're                 23    fact of the matter is it is troubling to me, and I want you
24   comfortable with doing. I've talked with them, tried to                24    to know, I want Mr. Getty to know, I want Mr. Sensing,
25   explain the situation. I've indicated to you what their                25    everyone that is on this phone, to know this is not in any

                                                           19                                                                          21
                         sealed and confidential                                                    sealed and confidential
 1   view is. But I said at least at this point in time, I would              1   way, shape or form any kind of view that the client did
 2   like some additional time to consider this. Certainly doing              2   anything wrong here. Just the opposite. They want to go
 3   that in a way, sending the clear statement that this is not              3   forward because they want to go forward and they don't want
 4   any kind of an indication from me or the client that there's             4   there to even be the possibility that somebody thinks that
 5   any credibility to this at all.                                          5   this could be a genuine communication.
 6                In fact, the circumstances would suggest just               6              Well, that still is an awkward position to try a
 7   the opposite on the morning of trial all of a sudden this                7   case in, Your Honor, when
                                                                                                          n your three witnesses are back to
 8   arise. But by the same token, like I said, I would like                  8   back to back all mentioned in this letter.
 9   to have time to digest this a little bit, consider                       9              THE COURT: All right. Mr. Getty, you may
10   alternatives, and I don't know what alternatives, if any,              10    have something you want to say. From my perspective,
11   the Court is willing to consider so I could kind of discuss            11    Mr. Lucas has not made a specific request at this point,
12   that with the client and see if I can get on the same page             12    but perhaps may need a little more time to think about
13   with the client and feel comfortable that I'm representing             13    things. But is there anything you want to say or request
14   the client appropriately under the circumstances.                      14    at this point?
15                THE COURT: Are you in a position to propose               15               MR. GETTY: Yes, Your Honor. I concur with
16   any alternative without committing yourself, but are there a           16    Mr. Lucas, that we are all in a quandary here and we really
17   menu of things that you are thinking you could conceivably             17    need some time to sort through this. You know, I think
18   be asking?                                                             18    we need, I think we need to at least have an adjournment
19                MR. LUCAS: Well, number one, anything from an             19    perhaps for the afternoon so we can sort of sort through
20   adjournment to a date certain down the road, and I realize             20    this.
21   that's not what we want. This case has been postponed                  21               You know, both sides need to give careful
22   twice. Believe me, that's not what we want. We wanted to               22    consideration as to what the next steps are. Ultimately, I
23   go forward, but that would be the one idea. You know, on               23    think there needs to be some sort of brief adjournment to
24   the other extreme would be at least like an hour or more to            24    sort through some of these issues. What I would propose
25   think about it, but I don't know what will be at the end of            25    right now today at this moment is that we adjourn and
08/25/2020 01:31:14 PM                                            Page 18 to 21 of 30                                                  6 of 14 sheets
                                                              22                                                                           24
     Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 8 of 10 PageID #: 1739
                         sealed and confidential                                                        sealed and confidential

 1    reconvene in the morning and perhaps report to the Court by              1   minutes before the openings were set to start and, you know,

 2    letter this evening. The Court can set a time if they would              2   in hindsight, perhaps I should have. I wanted to sort of

 3    like, maybe 6:00 o'clock this evening or 5:00 o'clock as to              3   try and digest it, think about it, and that was the decision

 4    what our thoughts are on, you know, how we should proceed,               4   I made. If it was a wrong decision, it was my decision

 5    if at all.                                                               5   and, you know, I stand on it and I apologize for it, but

 6                 You know, one of my concerns is that there are              6   that's the way this -- that's the way it happened. And,

 7    allegations about SGS being in some sort of conspiracy with              7   you know --

 8    Mr. Thrasher, and also referenced the Standard Labs. Well,               8                  THE COURT: And when is the first you heard of

 9    we never deposed SGS, never
                            n     had the opportunity. You know,               9   this letter?

10    I'm sitting here saying, you know, do I now have to put some           10                   MR. GETTY: This morning when I walked in here

11    additional questions, you know, before we reconvene to Mr.             11    shortly before the proceedings were to begin.

12    Taylor about, you know, these allegations. I mean, I'm                 12                   THE COURT: Is that the ten minutes before or

13    just -- and I've got to be honest with you. I want to talk             13    had you heard about it before then?

14    to criminal counsel about the implications of what we're,              14                   MR. GETTY: I hadn't seen it until ten minutes

15    what we're facing.                                                     15    before.

16                 But right now I think, I think we really need             16                   THE COURT: But when did you walk in and first

17    to maybe adjourn for the remainder of the day, give Kevin              17    hear of it?

18    and I time to consult with others and come up with either a            18                   MR. GETTY: I got here not much sooner than

19    mutual proposal or, you know, proposals as to what we should           19    that, Your Honor. I was late this morning because of my

20    do.                                                                    20    back.

21                 But I'm not going to, you know, hold back. At             21                   THE COURT: And you did not have a chance to

22    this point I'm thinking that there has to be some sort of              22    look at the letter between whenever you walked in and heard

23    brief adjournment beyond today in order to maybe address               23    about it?

24    some of these issues about a conspiracy between, you know,             24                   MR. GETTY: I read it before we went on the

25    SGS and Mr. Taylor and Mr. Thrasher.                                   25    record.

                                                              23                                                                           25

                         sealed and confidential                                                        sealed and confidential

 1                 And I've got to be frank, Your Honor. You heard             1                  THE COURT: About ten minutes before you say?

 2    my opening this morning. You know, given our history of                  2                  MR. GETTY: Yes. Yes, sir.

 3    dealings with Mr. Thrasher, we take this even more seriously             3                  THE COURT: All right. Mr. Lucas, go ahead and

 4    under the circumstances. I mean, the things that are said                4   say what you want to say.

 5    in that letter sort of, you know, add flesh to, you know,                5                  MR. LUCAS: I just feel like I have to say.

 6    what we've been saying we've been subjected to and what we               6   You know what I'm going to say, Your Honor. When a

 7    suspected all along.                                                     7   statement is made like in light of the Justice history

 8                 MR. LUCAS: That's the problem. I'm sorry.                   8   with Mr. Thrasher, you could understand why they're more

 9                 THE COURT: I will get back to Mr. Lucas.                    9   concerned. Well, clearly, in light
                                                                                                                l     of Mr. Thrasher's

10                 MR. LUCAS: I'm sorry, Your Honor.                         10    experience with the other side, he feels pretty confident

11                 MR. GETTY: So, you know, as I say, you know,              11    as to what the source of this letter is and it's not

12    I'm sure no one in this courtroom would envy the position              12    authentic and that it doesn't come from somebody it purports

13    that this whole situation has put Mr. Lucas and myself in.             13    to come from, and all the circumstances are unbelievably

14    We just need, we just need some time to work through this              14    coincidental, which would support that, including it

15    and come up with a concrete suggestion to the Court as to              15    arriving on the day of trial.

16    how we move forward.                                                   16                   Now, again, I don't want to do that, but I

17                 THE COURT: Mr. Getty, you know, you just                  17    think -- I mean, I have said it because it's true. That's

18    alluded -- of course, I did hear the opening statements. I             18    the concern. But that's why this stick is so pointed. The

19    believe you had said that you had seen and read the letter             19    point is sharp. You have a situation where both sides have

20    before the opening. If that's true, I have been wondering              20    made accusations and talking about distrust of each other

21    over the last hour, why didn't you bring this up before                21    and so it just becomes difficult. That's all I'm saying,

22    opening statement?                                                     22    Your Honor.

23                 MR. GETTY: In hindsight, Your Honor, perhaps              23                   If Mr. Getty is purporting to say that this is

24    I should have. I was so rattled by the whole thing, I                  24    a genuine letter from someone who knows something and the

25    literally saw it -- I literally saw it, you know, ten                  25    statements are true, well, then, you know, certainly, from

7 of 14 sheets                                                     Page 22 to 25 of 30                                            08/25/2020 01:31:14 PM
                                                            26                                                                        28
     Case 1:18-cv-00819-LPS Document 114-1 Filed 08/27/20 Page 9 of 10 PageID #: 1740
                         sealed and confidential                                                   sealed and confidential
 1   the Xcoal point of view is, this looks like it's a total                1   the circumstances with which this letter came into
 2   setup by people that are trying to falsely attribute things             2   defendants' possession and when it was raised with plaintiff
 3   to Mr. Thrasher which are not true.                                     3   and with the Court. So my guess is if we open this up,
 4               But like I said, that just heightens, it                    4   we're going to be opening up a lot and we're going to spend
 5   heightens the sensitivity issue and the reason at least in              5   a lot of time on that.
 6   my case why it's difficult for me to have sorted through and            6              That's not meant to say I won't rule all of
 7   digested this in a way that I feel that I adequately kind               7   that out. You all are in a difficult position. I'm in a
 8   of am apprised and can represent the client effectively.                8   difficult position. I'm ready for this trial. You know
 9               THE COURT: All right. Thank you.                            9   from the decisions I've issued, I want to go forward with
10               Let me say a few things. I think at this point            10    this trial. We've got everything technically set up. I'm
11   I have essentially a joint request for an adjournment for             11    sure your witnesses are all prepped and ready to go. I've
12   the rest of the day, and I am going to grant a joint request          12    devoted resources to it. Those resources are not unlimited.
13   for a continuance until tomorrow morning. That's as far as            13    I have a law clerk who is going to leave at a certain point.
14   I'm granting at this point.                                           14               All of that said, I'm giving you the afternoon
15               And I am directing that you all spend the                 15    and part of the evening if you need it to talk to your
16   afternoon obviously thinking about what you think the impact          16    client, talk to one another, and to get back to me with
17   of this letter, if any, is on how this case should now                17    your positions as to where you are and then we'll meet
18   proceed, including making time to meet and confer with one            18    tomorrow at 9:00 o'clock and figure out where to go from
19   another, because I am also ordering that a joint letter be            19    there.
20   submitted at 6:00 p.m. tonight telling me, you know, your             20               Mr. Lucas, anything else you want to say?
21   updated positions.                                                    21               MR. LUCAS: No. Thank you, Your Honor.
22               If you determine you need a few more hours than           22               THE COURT: Okay. And Mr. Getty?
23   that, let me know. We'll give you more time, but I do want            23               MR. GETTY: I just want to add that if there's
24   the benefit of what your revised thoughts are by sometime             24    any suggestion thatt the Justices are behind this letter, I
25   tonight so I can begin to think about overnight what I think          25    have to take some offense at that. I would be -- I would

                                                            27                                                                        29
                         sealed and confidential                                                   sealed and confidential
 1   might need to happen.                                                   1   never take part in that. I have no knowledge of anything
 2               Nobody has necessarily said this as an option.              2   along those lines. I believe it to be legitimate.
 3   I do think one option here is that this letter is just                  3              I guess the most unfortunate thing is if,
 4   simply too late to have any impact on this trial and that I             4   after all the trial work and getting, you know -- being in a
 5   strike it for all purposes. You know, it's not to be used.              5   position to be fully ready to try this case, and as hard as
 6   You know, discovery is closed and we all go forward, and I              6   my secretary and everyone else worked, I guess I wish I had
 7   assure you I am very capable of ignoring and probably in                7   not suggested that my secretary take yesterday off. Because
 8   time even forgetting this letter.                                       8   the letter came to the office yesterday. She didn't, you
 9               I'm not yet at a point where I am imposing that             9   know, didn't locate it, you know, open it, and, you know,
10   on you, but that is an option that I do want you to think             10    get it down here to us until this morning.
11   about and will want your position.                                    11               And, you know, if I had had it yesterday,
12               You know, I think another option may be that we           12    that we'd have probably, you know, handled it a little
13   go forward tomorrow and the letter is used, you know, for             13    differently. You know, I -- you know, you do the best you
14   presumably cross-examination and I factor it in with all the          14    can under the circumstances that confront you, and I have
15   other evidence and we move forward.                                   15    never been confronted with anything like this in my entire
16               If one or both sides determines that they want            16    career, and neither had Kevin Lucas.
17   to ask about reopening discovery, my guess is that if you             17               I do think that, you know, there are all kinds
18   persuade me of that, that's going to push things back                 18    of problems here. We've all prepared for the trial. But I,
19   quite some time, and I imagine that discovery would not be            19    you know, I think the interest of justice requires us to
20   a limited exercise.                                                   20    really give serious, thorough consideration to how we handle
21               I am troubled, if not suspicious, by the                  21    this.
22   circumstances and timing with which this letter has arisen,           22               THE COURT: Well, you are going to have the
23   and if we go down the path of reopening discovery to try to           23    afternoon, at least, to start thinking about that.
24   figure out, you know, what merit, if any, there is to this            24               I do want to go back into open court just to
25   letter, we may well have to further explore the timing and            25    announce that we're going to adjourn for the day and that
08/25/2020 01:31:14 PM                                           Page 26 to 29 of 30                                                  8 of 14 sheets
                                                        30
     Case 1:18-cv-00819-LPS         Document 114-1 Filed 08/27/20 Page 10 of 10 PageID #: 1741
                  sealed and confidential
 1    we'll reconvene at 9:00 o'clock tomorrow morning.
 2               So, Marco, do we need to do something or do
 3    you take us back?
 4               You're on mute.
 5               MR. LUCAS: I cannot hear you.
 6               THE COURT: Yes.
 7               MR. HEIM: I can take us all back. It will
 8    take 30 seconds, or if you would like to go back yourself,
 9    there is a leave room button at the bottom of the screen,
10    if you press that, it will bring you right out.
11               I'll initiate the move as well.
12               THE COURT: Okay. Thank you.
13               (Virtual sidebar conference ends.)
14
15         I hereby certify the foregoing is a true and accurate
      transcript from my stenographic notes in the proceeding.
16

17                     /s/ Brian P. Gaffigan
                       Official Court Reporter
18                       U.S. District Court
19
20
21
22
23
24
25




9 of 14 sheets                                               Page 30 to 30 of 30       08/25/2020 01:31:14 PM
